

117 HR 1965 IH: To award three congressional gold medals to the United States Capitol Police and those who protect the U.S. Capitol.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1965IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Gohmert (for himself, Mr. Hice of Georgia, Mr. Clyde, Mr. Biggs, Mr. Gosar, Mrs. Greene of Georgia, Mr. Weber of Texas, Mr. Harris, Mr. Gooden of Texas, Mr. Good of Virginia, Mrs. Boebert, Mr. Buck, Mr. Babin, Mr. Cloud, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award three congressional gold medals to the United States Capitol Police and those who protect the U.S. Capitol.1.FindingsThe Congress finds the following:(1)The United States Capitol Police (Capitol Police) are essential to the protection of the U.S. Capitol, and each person who works in or visits the complex depends on them for their safety.(2)In their dedication to provide this essential safety to the U.S. Capitol, numerous Capitol Police and other law enforcement have even paid with their lives while in the line of duty.(3)Those who have paid with their lives in the line of duty include Sergeant Christopher S. Eney in 1984; Officer Jacob J. Chestnut and Detective John M. Gibson in 1998; and Sergeant Clinton J. Holtz in 2014.(4)Most recently, we mourn the losses of Capitol Police Officers Brian Sicknick and Howard Liebengood, and Metropolitan Police Department Officer Jeffrey Smith, who all passed in January 2021.(5)The sacrifices made by each of these men are never forgotten in the U.S. Congress and by the many individuals who benefit from their service.(6)The service and sacrifices of the Capitol Police should be recognized and honored.2.Congressional gold medals(a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of three gold medals to the United States Capitol Police and those who protect the U.S. Capitol.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike gold medals with the official emblem of the United States Capitol Police.(c)Disposition of medalsFollowing the award of the gold medals under subsection (a):(1)USCP headquartersOne gold medal shall be given to the United States Capitol Police, so that the medal may be displayed at the headquarters of the United States Capitol Police and made available for research, as appropriate.(2)DC Metropolitan Police Department HeadquartersOne gold medal shall be given to the Metropolitan Police Department of the District of Columbia, so that the medal may be displayed at the headquarters of the Metropolitan Police Department and made available for research, as appropriate.(3)Smithsonian Institution(A)In generalOne gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and available for research.(B)PlaqueIn displaying the gold medal given under subparagraph (A), the Smithsonian Institution shall display the medal with a plaque that lists the other law enforcement agencies that participate in protecting the U.S. Capitol.(C)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal given under subparagraph (A) available for display elsewhere, particularly at appropriate locations associated with the protection of the U.S. Capitol.3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medals struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses.4.Sense of CongressIt is the sense of the Congress that the United States Mint should expedite production of the gold medals and duplicate medals under this Act, so that the sacrifices of fallen officers and their families, and the contributions of other law enforcement agencies who answered the call of duty, can be recognized and honored in a timely and ongoing manner.5.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.